Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 4/5/21.  Claims 1-7, 9-15, and 17-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112.
Claims 1, 3, 4, 7, 9, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula (US 2019/0164140), and further in view of Bathen et al. (US 2018/0176229).
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen, and further in view of Padmanabhan (US 20190236559).
Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen, and further in view of Nadeau et al. (US 2018/0316502).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen, and further in view of Baluja et al. (US 7,831,531).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and 17 now refer to training data of the producer node.  Pa 0049 of the specification discloses that a model may be trained over chosen points in the summary and that the chosen data points may be sent to a trusted destination which trains the model.  However, there is no teaching of “a hash of training data”, “a value provided by training data”, or “hashed training data”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 7, 9, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula (US 2019/0164140), and further in view of Bathen et al. (US 2018/0176229).

With respect to claim 1, Pasupula teaches a computing system, comprising: 
a network interface configured to communicate with nodes in a network (Pasupula, Fig. 8); and 
a processor (Pasupula, pa 0012, hardware device functions for website browsers) configured to: 
generate a summary (Pasupula, pa 0057, content section module enables content creators to create and post one or more contents in the platform.);
expose the summary to the plurality of producer nodes (Pasupula, pa 0057, content section module enables content creators to create and post one or more contents in the platform.); 
receive a plurality of requests from the plurality of producer nodes, respectively, where each request identifies a value provided by training data available to a respective producer node (Pasupula, pa 0057, receive one or more biddings for one or more posted contents from the vendors);
 select a request of a producer node from among the received requests based on a value included in the request, and retrieve hashed training data of the producer node associated with the selected request (Pasupula, Fig. 11a, Parameters from both vendors and CC’s, 4) vendors/cc’s hashed UUID validation, pa 
aggregate the hashed training data of the producer node with the summary to generate an updated summary and store the updated summary via a data block of a distributed ledger (Pasupula, Fig. 11a, Deal info sent to blockchain for creating new deal/transaction blocks and smart contracts generated and executed for the deal & pa 0051, In blockchain, whenever the user want to update data, new block is used for every transaction. Further, this block is added to existing blockchain and distributed to all the nodes. & pa 0056, once the content creator selects a proposal, smart contract will execute, creating a transaction for the blockchain).
Pasupula doesn't expressly discuss generate a summary from one or more of a hashed validation data set received from a consumer node and a hash of training data chosen in one or more previous iterations from a plurality of producer nodes.
Bathen teaches generate a summary from one or more of a hashed validation data set received from a consumer node and a hash of training data chosen in one or more previous iterations from a plurality of producer nodes (Bathen, pa 0036, creating a hash based on the updated software build); 
expose the summary to the plurality of producer nodes (Bathen, pa 0036, storing a binary representation of the updated software build in a private blockchain accessible to a plurality of nodes having access to the updated software build).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pasupula with the teachings of Bathen because it allows content to be updated by distributed nodes in a secure and verifiable way (Bathen, pa 0021).

With respect to claim 3, Pasupula in view of Bathen teaches the computing system of claim 1, wherein the processor is further configured to determine an amount of incremental value provided by the producer node based on the hashed training data of the producer node and one or more previous summaries (Pasupula, pa 0044, The system further uses genuine vendor ratings as one of the input parameters to provide bid/proposal and overall value that enables the system to rank the bids in the order of 1 to n.).

With respect to claim 4, Pasupula in view of Bathen teaches the computing system of claim 3, wherein the processor is further configured to verify that the determined amount of incremental value provided by the producer node is equivalent to an amount of value included in the request received from the producer node, prior to the aggregation of the hashed training data of the producer node with the summary (Pasupula, Fig. 11a, Parameter’s that the algorithm uses from both Vendors and CC’s, 3) Bid type preference match).

	With respect to claims 9, 11, and 12, the claims are essentially the same as claims 1, 3, and 4, and are thus rejected for the same reasons.

	With respect to claims 17, 19, and 20, the claims are essentially the same as claims 1, 3, and 4, and are thus rejected for the same reasons.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen, and further in view of Padmanabhan (US 20190236559).

With respect to claim 2, Pasupula in view of Bathen teaches the computing system of claim 1, as discussed above.  Pasupula in view of Bathen doesn't expressly discuss where the hashed data of the producer node is encoded via a hash function and the summary from the processor is encoded via a different hash function in order to prevent exposure of underlying data from its hashed form and enable the value attribution of chosen data samples.
Padmanabhan where the hashed data of the producer node is encoded via a hash function and the summary from the processor is encoded via a different hash function in order to prevent exposure of underlying data from its hashed form and enable the value attribution of chosen data samples (Padmanabhan, pa 0079, The hash algorithms used for the prior hash 161, the payload hash 163, or the authorized hashes 168 may be all of the same type or of different types, depending on the particular 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen with the teachings of Padmanabhan because it allows for hash functions that are more likely to be resistant to pre-image attacks and customization to the particular blockchain protocol implementation (Padmanabhan, pa 0079).
 
With respect to claims 10 and 18, the claims are essentially the same as claim 2, and are thus rejected for the same reasons.

Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen, and further in view of Nadeau et al. (US 2018/0316502).

With respect to claim 5, Pasupula in view of Bathen teaches the computing system of claim 1, as discussed above.  Pasupula in view of Bathen doesn't expressly discuss wherein the processor is further configured to control the network interface to retrieve training information for training an artificial intelligence (AI) model from the producer node.

It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pasupula in view of Bathen with the teachings of Nadeau because it provides data from many different devices for improved prediction (Nadeau, pa 0020-0021).

With respect to claim 7, Pasupula in view of Bathen teaches the computing system of claim 1, as discussed above.  Pasupula in view of Bathen doesn't expressly discuss wherein the processor is further configured to receive an initial validation data set used to train an AI model and a request to compose the Al model based on the initial validation data set, from a consumer node.
Nadeau teaches wherein the processor is further configured to receive an initial validation data set used to train an AI model and a request to compose the Al model based on the initial validation data set, from a consumer node (Nadeau, pa 0021, the server may aggregate local updates to generate a learning modification to the learning model).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pasupula in view of Bathen with the teachings of Nadeau because it provides data from many different devices for improved prediction (Nadeau, pa 0020-0021).

	With respect to claims 13 and 15, the claims are essentially the same as claims 5 and 7, and are thus rejected for the same reasons.

Claims 6, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupula in view of Bathen, and further in view of Baluja et al. (US 7,831,531).

With respect to claim 6, Pasupula in view of Bathen teaches the computing system of claim 1, as discussed above.  Pasupula in view of Bathen doesn't expressly discuss wherein the hashed data of the producer node is hashed based on a distance-preserving hash function.
Baluja teaches wherein the hashed data of the producer node is hashed based on a distance-preserving hash function (Baluja, Col. 6 Li. 46-53, using a deterministic hash function that groups “similar” data points in the same bin).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Pasupula in view of Bathen with the teachings of Baluja because it assists in identifying similar values in a large corpus (Baluja, Col. 1 Li. 20-25).

With respect to claim 14, the claims are essentially the same as claim 6, and are thus rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169